Appeal from Probate Court, Harris County; Mike Wood, Judge.
Prior report: Tex.App., 934 S.W.2d 774.
The joint motion pursuant to settlement agreement is granted. The applications for writ of error are granted without reference to the merits and the judgment of the courts below are vacated without reference to the merits. The cause is remanded to the trial court for entry of judgment in accordance with the settlement agreement of the parties.
The motion for extension of time to file respondent’s brief is overruled as moot.